Citation Nr: 1236465	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-23 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) due to sexual assault and depression.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from May 1977 until May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for an unspecified condition of the right ankle and confirmed and continued the previous denial of service connection for PTSD and sexual trauma to include depression.  

In January 2008 the RO had initially denied service connection for PTSD.  In September 2008, the Veteran reported that she would like to "file a claim for service connection for PTSD, DEPRESSION, and SEXUAL TRAUMA" and provided new evidence regarding her PTSD claim in October 2008.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).   Here, VA received new and material evidence prior to the expiration of the one year period following the January 2008 rating decision and the new and material evidence is deemed to have been filed in connection with the pending claim.  

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the Veteran's claimed PTSD and depression claims to the broader issue of entitlement of service connection for a psychiatric disorder, as is reflected on the cover page.

VA updated the Veteran's address in VACOLS in January 2011.  The Veteran appears to currently live in Fort Worth, Texas.  As such, the Board is referring her claim to the RO in Waco, Texas as the RO closest to her new address.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to provide the Veteran with adequate notice of the availability of a hearing before a member of the Board and to provide for VA consideration of evidence of record in a supplemental statement of the case (SSOC).

The evidence of record documents that there was a gap in time during which VA was mailing notices and correspondence to the Veteran's incorrect address.

The Columbia RO issued a SSOC in January 2010 and mailed it to the Veteran's Columbia, South Carolina address of record.  The Postal Service, however, returned the SSOC as undeliverable in January 2010 and again in February 2010.  There is no record documenting that the Veteran ever received the January 2010 SSOC.

Additionally, in the July 2009 VA Form 9, the Veteran requested a hearing at a local RO before a member of the Board.  VA mailed a notice for an October 2010 hearing at the VARO in Columbia, South Carolina to her Columbia, South Carolina address in September 2010.  The Veteran did not appear for her hearing.

The Board notes, however, that the Board also mailed a notice to the Veteran in November 2010 to the Columbia, South Carolina address.  The Postal Service returned that notice in November 2010.

VA subsequently updated the Veteran's address information in January 2011, in the VACOLS system.  VACOLS lists the Veteran's current address as in Fort Worth, Texas.

The record thus shows that the Veteran did not receive notice of the January 2010 SSOC and likely did not receive notice of her October 2010 Board hearing.  Additionally, given the Veteran's new address in Fort Worth, Texas, her claim should have been transferred to her local RO, in Waco, Texas.  The Waco RO does not appear to have reviewed the Veteran's claims.

Given that the Veteran does not appear to have received her January 2010 SSOC, the Board finds that the January 2010 SSOC should be mailed to the Veteran's current address.  The Board also finds that the Waco RO should schedule the Veteran for a new Board hearing.  The failure to afford a veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated; this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should mail the Veteran a copy of her January 2010 SSOC to her current address (in Fort Worth, Texas).

2.  The RO should schedule the Veteran to appear at the requested hearing, as soon as it may be feasible. Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, she no longer wants this type of hearing (or any other type of hearing), then she should indicate this in writing, which should also be documented in her claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


